                                                                     r>

                                                          5>--


                                                ftH 0:U
                Zc                                                                                    c
                          <r>
                                 x:
                                      CLE^:'-                                            e
                      <                                                                               O
                r     p
                          C?='
                                                                    9r
                                                                    ✓>
                                                                                     i                2v
                          'j                                                   3^                                  I-
                      >                                             3
                          X
                      V                                                        r     ?
                          3<P                                                                         p. _
                          r^                                                         'c
                          oo                                        t                I
                          £"•                                                                    —O

                A                                         H                          >
                                                                                                                            ■vy^
                s                                                              -4                                                  >
                                                                                                                            o


                                                                                                                        c          Ls;
                o     X                                                                                                 c
                                                                                                                        p
                                                                                         CP                                        \j~^
                                                                                         s
                                                                    f-                                                  >
                                                          _:r             \
                                                                                         r
                                                                                                 Ct                         C5     f
                                                                                                 ar
                                                                                                 o
                                                                                                 >
                                                                                                                                   ix7
                                                                                                                                   ^1




                                                                                     91-                                    O
                                                                          <D
                                                                               t-'
                                                                          r                                  9^
                                                                                                             N/>

                                                                                                             r*             o
                                                                          fi             S                                  r>
                                                          f               >                                                        r~N
                                                                                                                                   (
                                                          >■»

                                                          N     ,


            r   >                                                                                            X
                r                                         f- _
        N                                                           -h
p   ■                                                                                                         I
i                                                                         ^*
        r>      c?»                                       X                                                  c
        e
        <
                                                                                                              <.
                                                                    >«•                                       I
b
        f'
                                                                          «»                                 h'
                                                                    i     N
        p
                                                                                                                                          Case 4:19-cv-00260-RSB-CLR Document 8 Filed 11/18/19 Page 1 of 2




                                                          <                              <>•
                                                                                                             o
                                                                    9
                                                          -t>       3
                -tJ
                V                                                                    1       I
9-cv-00260-RSB-CLR Document 8 Filed 11/18/19 Pa
